DISSENTING OPINION OF
MARUMOTO, J.
The question in difference in this submission concerns the applicability of the reapportionment provision of Article III, Section 4, of the constitution to the first State elections. I use the term “constitution” to mean the constitution of the State of Hawaii drafted by the constitutional convention convened under Act 334, Session Laws of Hawaii 1949, and adopted by a vote of the people of this Territory on November 7, 1950; and I use the expression “first State elections” to mean the primary election to be held on June 27, 1959, and the general election to be held on July 28, 1959, for officers of all State elective offices provided for by the constitution, pursuant to sections 6 and 7(a) of Public Law 86-3, 86th Congress, approved March 18, 1959.
The legal problem posed by the submission is basically the construction of section 7(a) of Public Law 86-3. Specifically, it is to determine whether section 7(a) has incorporated into it the reapportionment provisions of Article III, Section 4, in such manner that the first State elections for the members of the house of rep*271resentatives of the State legislature must be held on a reapportioned basis. Any construction of the constitution that may be necessary is incidental to the solution of the main problem.
No question has been raised as to the jurisdiction of this court to construe Public Law 86-3, and I assume there is none. (Dougherty v. Michigan Bell Telephone Co., 235 Mich. 416, 209 N.W. 200, Gerry of California v. Superior Court, 32 Cal. [2d] 119, 194 P.[2d] 689.)
The first State elections will take place before the Térritory is admitted as a State. They are required by Public Law 86-3 as a prerequisite to admission. Section 6 mandates the governor of the Territory to issue a proclamation, as provided in section 7(a), for the elections "for officers of all State elective offices provided for by the constitution of the proposed State of Hawaii.” Section 7 (a) requires that the proclamation provide for the holding of a primary election and a general election at which the officers required to be elected as provided in section 6 shall be chosen by the people and that “Such elections shall be held * * * as prescribed by the constitution of the proposed State of Hawaii for the election of the members of the proposed State legislature.”
Article III, Section 4, of the constitution provides that on or before June 1, 1959, and of each tenth year thereafter, the governor shall reapportion the members of the house of representatives on the basis of the number of voters registered at the last preceding general election within each of the representative districts, that the governor shall thereupon issue a proclamation showing the results of such reapportionment, and that such reapportionment shall be effective for the election of the members of such house for the next five succeeding legislatures. The governor, mentioned in this provision, is the governor of the State.
For the first State elections to be held on a reapportioned basis, the provisions of Article III, Section 4, must be incorporated in the law that governs the elections with an amendment that enables some person other than the governor of the State to effect the reapportionment. Plaintiffs say that this has been done. As I understand their argument, which has been accepted by the majority of this court, it runs as follows:
*272(a) Section 7(a) requires the first State elections to be held "as prescribed by” the constitution.
(b) Such requirement incorporates in section 7(a) by reference the exact words of Article III, Section 4.
(c) The language of Article III, Section 4, as incorporated in section 7(a), stands on its own and may be construed without reference to any context.
(d) The word "governor” is used in Article III, Section 4, without any qualifying word or phrase that it means the governor of the State, and so it may be construed to mean the governor of the Territory.
(e) If the word "governor” is construed to mean the governor of the Territory, then section 7(a), which has incorporated into it the exact words of Article III, Section 4, mandates the governor of the Territory to effect the reapportionment on or before June 1, 1959, on the basis of the number of voters registered at the last general election of the Territory held in November 1958.
I do not think that the phrase “as prescribed by” effects an incorporation by reference of the exact words of a legal provision, stripped completely out of context. I think that where a legal provision is incorporated by reference by such phrase, what is incorporated is not the exact words of the provision taken completely out of context but the true sense of the provision gathered from the construction of the words in their proper contexts. The dictionary meaning of the word “prescribe” is to lay down authoritatively as a guide, direction or a rule of action. (Webster’s New International Dictionary, 2d Edition; Koenig v. Flynn, 258 N.Y. 292, 179 N.E. 705; State v. Holm, 184 Minn. 228, 238 N.W. 494; Sevier v. Riley, 198 Cal. 170, 244 Pac. 323.) The rule of action authoritatively laid down by Article III, Section 4, is that the governor of the State shall reapportion the members of the State house of representatives, not that the governor of the Territory shall do so.
It is stated in Taft v. Adams, 69 Mass. (3 Gray) 126, 131, that "When one statute thus refers to another, to avoid the prolixity arising from a repetition of all the provisions of the act referred *273to, it must be construed with this qualification, that the provisions of the act referred to shall be applied in all those particulars, in which they can be applied without leading to absurd results; * * *” In section 1 of Public Law 86-3, Congress accepted, ratified and confirmed the constitution. The presumption is that it did so with full knowledge and understanding of the provisions of the document. I assume that its understanding of Article III, Section 4, as a constitutional provision is that it is a mandate to the governor of the State. If Congress in fact incorporated the language of Article III, Section 4, in section 7(a) by reference, it is reasonable to presume that it did so with the same understanding. It is absurd to suppose that Congress construed a legal provision in one way as a provision in a state constitution and in another way as a provision incorporated by reference in a law enacted by it.
Furthermore, if the reference to the constitution in section 7(a) incorporated into that section the language of Article III, Section 4, in totidem verbis, as stated in the opinion of the court, such incorporation must have included not only the first and second paragraphs which impose the duty of making the reapportionment and issuing a proclamation regarding the results of the reapportionment upon the governor but also the third paragraph which makes that duty enforceable by mandamus from the "supreme court of the State.” The provision for enforcement by mandamus from the supreme court of the State requires that the word "governor,” as used in the first and second paragraphs, be read to mean the governor of the State.
My opinion is that Article III, Section 4, is not incorporated in section 7(a). The constitution contains a provision that is specially applicable to the first State elections. Article XVI, section 11, provides that "Such elections shall be held * * * as prescribed by this constitution and by the laws relating to the election of members of the legislature at primary and general elections.” Section 7(a) regulates only the first State elections. Thus, I think that when Congress provided in section 7(a) that the elections shall be held "as prescribed by the constitution of the proposed State of Hawaii for the election of members of the proposed State legislature,” it had specific reference to Article XVI, Section 11.
*274The provision of Article XVI, Section 11, that the first State elections be held as prescribed by the constitution requires an examination of the applicable constitutional provisions. Insofar as the elections for the members of the house of representatives of the State legislature are concerned, the starting point for such examination is Article III, Section 3 which provides that the house of representatives shall be composed of fifty-one members and that until the next reapportionment the representative districts and the number of representatives to be elected from each district shall be as set forth in the Schedule. Article XVI, Section 1, is the Schedule. It describes the representative districts and the number of members to be elected from each district until the next reapportionment. A search for the provision for the next reapportionment leads to Article III, Section 4, previously discussed to some extent. It mandates the governor of the State to make the reapportionment on or before June 1, 1959, but the mandate cannot be carried out because there is no such official at the present time. The governor of the Territory is not the same as the governor of the State. True, the method of reapportionment provided in Article III, Section 4, is virtually automatic. But the function of making the reapportionment is specifically imposed on the governor of the State as a ministerial duty enforceable by mandamus from the supreme court of the State. Inasmuch as there is as yet no "next reapportionment,” compliance with the self-executing apportionment provision in Article XVI, Section 1, will meet the requirement of Article XVI, Section 11, that the elections be held as prescribed by the constitution.
By Public Law 895, 84th Congress, approved August 1, 1956, the apportionment provisions of the Hawaiian Organic Act were brought in line with the constitution. Under its mandate that the members of the house of representatives of the Territorial legislature shall be reapportioned on or before June 1, 1959, the governor of the Territory has already made the reapportionment, applicable to the Thirty-first Legislature of the Territory to be elected in November I960 and to subsequent Territorial legislatures. The Thirtieth Legislature will not go out of existence until the Thirty-first Legislature comes into being, unless in the meantime statehood becomes a reality for this Territory.
*275The reapportionment made by the governor of the Territory will not apply to the first State elections, which are not held under the Organic Act but under Public Law 86-3. The Organic Act applies only to the elections for the members of the Territorial legislature. Congress has the power to make it applicable to the first State elections, but it has not done so.
In my opinion, the requirement of Article XVI, Section 11, that the first State elections shall be held as prescribed by the laws relating to the elections of members of the legislature at primary and general elections does not include the Organic Act. That requirement refers to the procedural requirements in connection with primary and general elections in chapters 6 and 7 of the Revised Laws of Hawaii 1945, which are now compiled in chapter 11 of the Revised Laws of Hawaii 1955. The procedural provisions that were in existence at the time of the adoption of the constitution did not quite fit the requirements of the first State elections. So, the Twenty-eighth Legislature enacted Act 191 of the Session Laws of Hawaii 1955, which contains special provisions, applicable to such elections. Act 191 declared that for the first State elections the constitution shall be the prevailing law in lieu of the Organic Act. The power of the Territorial legislature to make such declaration may be questioned. However, when Congress provided in section 7(a) that the first State elections shall be held as prescribed by the constitution, it may be presumed that it did so with full knowledge of the existence of Act 191 and in acceptance of all of the provisions of the act, including the declaration in question. In France v. Conner, 161 U.S. 65, 72, the Supreme Court of the United States stated: "Although Congress has the undoubted power to annul or modify at its pleasure the statutes of any Territory of the United States, yet an intention to supersede the local law is not to be presumed, unless clearly expressed.”
In the consideration of the question in difference in this submission, the intention of the constitutional convention in drafting Article III, Section 4, is immaterial, and the intention of the people of this Territory in adopting the constitution is likewise immaterial, for the construction of the constitution is not before this court. So, also is the Congressional intent in enacting Public Law 895, for the issue before this court is not the construction of the Organic *276Act. The sole issue in the submission is the contruction of section 7(a), and the only intent that is material is the intent of Congress in connection with that section.
There is nothing from which we can say that Congress intended that the first State elections be held on a reapportioned basis. Normally, the first legislature elected on a reapportioned basis, whether under the constitution or under the Organic Act, will meet in February 1961. But the legislature elected in the first State elections is expected to meet in August of this year. In all likelihood Congress did not give any thought to the contingency that the first State elections might be held after June 1, 1959, when it enacted Public Law 86-3. If it had thought about it, it might well have provided that the elections be held on a reapportioned basis. But we have no warrant to base our decision on a conjecture. In the absence of other basis for decision, our action must be based on the language of the statute as written. My position may appear technical. But I follow the admonition of the judges whose liberal turn of mind has never been questioned. In Ebert v. Poston, 266 U.S. 549, 554, Mr. Justice Brandéis stated: "The judicial function to be exercised in construing a statute is limited to ascertaining the intention of the legislature therein expressed. A casus omissus does not justify judicial legislation.” Likewise, Mr. Justice Cardozo stated in New York Life Insurance & Trust Co. v. Winthrop, 237 N.Y. 93, 109: "In all likelihood, he simply failed to think the subject through. We find no reason for supposing that he had any intention either way except the general one that his words should be interpreted in conformity with law.” That was said in connection with the construction of a will, not a statute, but the principle is the same.
Some mention has been made of the comparative equities of the voters of the various representative districts. Plaintiffs concluded their opening brief with the following quotation from Shillaber v. Waldo, 1 Haw. 31, 32: “Let justice be done though the heavens fall.” The heavens will not fall whichever way this case is decided; and I do not think that equities preponderate one way or the other. I am also cognizant of the futility of dissents, for the voice of the majority is the voice of the court. But, with due regard to the majority, thinking as I do, I will be less than intellectually honest if I do not state my view and register my dissent.